Citation Nr: 1731952	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular joint osteoarthritis with subacromial/subdeltoid bursitis (previously evaluated as status post left shoulder arthroscopic surgery with scars) prior to November 13, 2015.

3.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder acromioclavicular joint osteoarthritis with subacromial/subdeltoid bursitis (previously evaluated as status post left shoulder arthroscopic surgery with scars) on or after November 13, 2015.

4.  Entitlement to an initial evaluation in excess of 10 percent for asthma prior to November 13, 2015.

5.  Entitlement to an initial evaluation in excess of 30 percent for asthma on or after November 13, 2015.

6.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2010 rating decision, the RO increased the evaluations for the right knee and left shoulder disabilities to 10 percent effective from June 1, 2007, the day after the Veteran's discharge from service.  In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for asthma to 30 percent and the evaluation for the left shoulder disability to 20 percent (changing the diagnostic code to more accurately reflect the Veteran's overall disability picture for that disability) effective from November 13, 2015.  Because these evaluations do not represent the highest possible benefit, the issues are in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that, in the September 2010 substantive appeal, the Veteran limited his appeal to the above issues, as well as claims for service connection for head pain and neck pain that were also denied in the July 2008 rating decision.  In a June 2013 rating decision, the RO granted those service connection claims.  The Veteran expressed disagreement with the initial evaluations assigned for those disabilities; however, he did not thereafter perfect an appeal.  See July 2013 notice of disagreement; October 2013 statement of the case (SOC).

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in May 2010, but he failed to appear for that hearing.  He requested that the hearing be rescheduled; however, the RO determined that good cause had not been shown and declined to reschedule the hearing.  See August 2010 supplemental SOC (SSOC) (notifying Veteran of decision regarding rescheduling hearing).  The Board finds that any question as to whether the Veteran was afforded due process in regard to the DRO hearing was addressed when the Veteran was provided the opportunity to testify at a Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies the veteran a hearing before the RO in error, but veteran maintains the ability to appeal and obtain a de novo hearing before the Board).

The Board remanded the case in May 2015 to reschedule the Veteran for a hearing before the Board.  The requested videoconference hearing was held before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge also held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence without a waiver of initial AOJ consideration.  See February 2017 SSOC (AOJ noting review of all evidence of record).
The Board remanded the case for further development in April 2016.  That development was completed as to the issues decided herein, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to higher initial evaluations for the service-connected right knee and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 13, 2015, the Veteran's asthma was not productive of Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted; FEV-1/Forced Vital Capacity (FVC) of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; inhalational anti-inflammatory medication; at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or, required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

2.  Since November 13, 2015, the Veteran's asthma has not been productive of FEV-1 of 40- to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or, required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3.  The Veteran's hypertension has required continuous medication for control since February 6, 2009, but there is not a history of diastolic pressure predominantly 100 or more.  His diastolic pressure has not been shown to be predominantly 100 or more, and his systolic pressure has not been shown to be predominantly 160 or more. 


CONCLUSIONS OF LAW

1.  Prior to November 13, 2015, the criteria for an initial evaluation in excess of 10 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2016).

2.  Since November 13, 2015, the criteria for an initial evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2016).

3.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining VA examinations.  In an April 2015 written appellate brief, the Veteran's representative at that time requested more recent VA examinations, indicating that the most recent medical evidence of record was no longer contemporaneous.  The Board notes that the Veteran was provided adequate VA examinations in August 2016 in response to the Board's most recent remand, and the record does not reflect that there has been a material change in the severity of the Veteran's service-connected asthma or hypertension since he was last examined.  Therefore, there is adequate medical evidence to make a determination in this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, continuation of the current staged evaluations for asthma and the uniform evaluation for hypertension is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Asthma

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected asthma.  He is currently assigned a 10 percent evaluation prior to November 13, 2015, and a 30 percent evaluation thereafter pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6602, a 10 percent evaluation is warranted for FEV-1 of 71- to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is warranted for FEV-1 of 56- to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for FEV-1 of 40- to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted for FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The rating criteria for respiratory conditions were amended effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  However, the regulation change did not alter the specific criteria listed under Diagnostic Code 6602.  Neither version of the regulation identifies whether pre- or post-bronchodilator pulmonary function test (PFT) results should be used when determining evaluations under Diagnostic Code 6602.  Significantly, however, post-bronchodilator findings for PFTs are the standard in pulmonary assessment and are the values reported in this decision.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation; test results after optimum therapy reflect the best possible functioning of an individual).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 10 percent is not warranted prior to November 13, 2015, and an initial evaluation in excess of 30 percent thereafter is not warranted for asthma.

Prior to November 13, 2015, the Veteran has not been shown to have FEV-1 of 56- to 70-percent predicted or FEV-1/FVC of 56 to 70 percent based on manifestations of the service-connected asthma.  The January 2008 VA examination report does show PFT results of FEV-1 of 68 percent (and FEV-1/FVC of 68/67, over 100 percent)).  The examiner indicated that the pre- and post-bronchodilator testing were essentially identical, demonstrating a mild to moderate defect; however, the examiner further explained that this type of restrictive pattern was not normally seen in a typical asthmatic and that the Veteran's restriction was secondary to his current overweight body habitus.  See also August 2016 VA examination report (similar finding that the PFT report showing a "mild restriction" was most likely due to elevated body mass index (BMI) and unrelated to the service-connected asthma).  In other words, the VA examiner determined that the PFT results did not show a current manifestation of the Veteran's asthma.  The February 2013 VA examination report also shows PFT results of FEV-1 of 80 percent and FEV-1/FVC of 84 percent, consistent with the assigned 10 percent evaluation.

In addition, the Veteran has not been shown to have needed daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Indeed, the Veteran routinely reported that he experienced intermittent episodes of shortness of breath while engaged in exertional activities for which he used an inhaler.  See, e.g., February 2007 separation examination (historically prescribed Albuterol inhaler (bronchodilator) to use as needed for exercise-induced asthma); January 2008 VA examination report (last attack occurred approximately 12 months ago; examiner noted exacerbations generally managed conservatively with a metered dose inhaler with assessment including mild intermittent asthma with no findings of active pulmonary disease that day); September 2010 substantive appeal (difficulty breathing once he reaches a certain level of exercise); February 2013 VA examination report (noting Veteran had history of asthmatic attacks but no attacks or exacerbations in the past 12 months); July 2013 written statement (difficulty exercising).

In an August 2014 private treatment record from Patient First, the Veteran reported asthmatic symptoms primarily after exercise, including occasional shortness of breath.  He also reported that he had a history of asthma, but he had no symptoms in recent years and did not have an inhaler.  He was diagnosed with recurrent adult asthma and given an Albuterol HFA inhaler with instructions to use two puffs prior to exercise.  In an appointment with his primary care provider later that same month, Dr. J.M. diagnosed the Veteran with exercise-induced asthma, assessed as new, and wrote a prescription for Ventolin HFA (Albuterol) with instructions to take two puffs once a day.  During the November 2015 Board hearing, the Veteran testified that he did not really receive treatment from Dr. J.M. for his asthma, but rather, he went to him when he needed an inhaler on an occasional basis.  He further testified that he used the Albuterol inhaler as needed, as a preventative step prior to activities such as cutting the grass.  See Bd. Hrg. Tr. at 31-36.

Based on the foregoing, the Board finds that the Veteran's overall disability picture does not more nearly approximate the 30 percent criteria and is consistent with the 10 percent evaluation assigned prior to November 13, 2015.

Since November 13, 2015, the Veteran has not been shown to have FEV-1 of 40- to 55-percent predicted or FEV-1/FVC of 40 to 55 percent.  Similar to the February 2013 VA examination, the August 2016 VA examination report shows PFT results of FEV-1 of 85 percent and FEV-1/FVC of 92 percent.  During the August 2016 VA examination, the Veteran reported that he now had asthma all of the time and not just when he exercised.  He also noted that he told his primary care provider about six months ago that he felt he needed his inhaler every day and not just as needed.  He further reported that his doctor agreed to use two puffs each morning and as needed, and that using a puff prior to exercise helped.  Based on the Veteran's report at that time, review of the private treatment records, and the current PFT results, the examiner determined that the Veteran's asthma was resolved or well-controlled with daily Albuterol.  The Board finds that the currently assigned 30 percent evaluation effective from November 13, 2015, contemplates time period reported by the Veteran in which he started to use his inhaler daily (i.e., around February 2016).

Moreover, the Veteran has not been shown to have at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids as contemplated in the 60 percent rating criteria; or, more than one attack per week with episodes of respiratory failure or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications as contemplated in the 100 percent rating criteria at any point during the appeal period.  Indeed, the Veteran has reported either no or one exacerbation a year, and the August 2014 private treatment record from Patient First shows that the Veteran reported that he had a history of asthma, but had no symptoms in recent years until the current treatment for that acute exacerbation.  He has also reported, and the treatment records confirm, that he has managed his symptoms with use of a bronchodilator inhaler, and there is no indication that he has been prescribed the medications contemplated in the 60 percent or 100 percent rating criteria.  He has also denied a history of respiratory failure.  See, e.g., January 2008, February 2013, and August 2016 VA examination reports (denying history of respiratory failure and use of corticosteroids with history of exacerbations).

Therefore, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for asthma prior to November 13, 2015, and an evaluation in excess of 30 percent thereafter.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


Hypertension

The Veteran has contended that he is entitled to a compensable evaluation for his service-connected hypertension because his blood pressure would not be adequately controlled without continuous medication.  See, e.g., July 2013 written statement.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  For VA compensation purposes, the term hypertension means that diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation is not warranted for hypertension.

Historically, the Veteran was diagnosed with hypertension during service in 2004, and he started blood pressure medication at that time; his hypertension was later noted to be resolved in 2005.  In 2006, he had a five-day blood pressure test and began taking medication again.  See, e.g., August 2004, July 2005, June 2006, and July 2006 service treatment records.  The February 2007 retirement examination includes a diagnosis of systemic hypertension with a plan to continue blood pressure medication.  It was noted that the elevation may be due to stress and recent illness, and that the Veteran should have follow-up treatment for a blood pressure check.  The post-service medical evidence shows that the Veteran was not taking any medications shortly after service.  See September 2007 and November 2007 Dr. J.M. private treatment records.

During the January 2008 VA examination, the Veteran reported that he had been treated with blood pressure medications in the past, but indicated that he was not currently taking any pharmacologic agents.  He also reported that he had no complications related to hypertension and no current symptoms.  The examiner determined that the Veteran did not have a diagnosis of hypertension at that time, as there was no pathology on the examination.  The examiner confirmed this finding based on review of the serial blood pressure readings (nine total, three each day) from that day and two days shortly thereafter.  These readings, as well as the three readings in the private treatment records between that VA examination and the February 2009 treatment appointment discussed below, show diastolic pressure less than 100 and systolic pressure less than 160.  See April 2008 to October 2008 Dr. J.M. private treatment records.  See also VA Adjudication Procedures Manual (M21-1) III.iv.4.E.1.e (provisions for considering predominant blood pressure, instructing that when considering a history of predominant blood pressure for the purposes of a 10 percent evaluation, only blood pressure readings (not other clinical records documenting treatment prior to the diagnostic evaluation for hypertension) obtained when the Veteran was undergoing a diagnostic evaluation for hypertension should be considered).

In a February 2009 treatment appointment, the Veteran's two blood pressure readings were noted to be elevated, with diastolic pressure of 100 or more and one systolic pressure of 160 or more.  It was noted that he was not currently on blood pressure medication and had discontinued medication in the past because his blood pressure was stable.  The assessment was uncontrolled hypertension, and he was started on Lisinopril.  In another appointment later that same month, the Veteran was again assessed with uncontrolled hypertension, with two blood pressure readings of diastolic pressure of 100 or more and systolic pressure of 160 or more.  He was instructed that he must take the Lisinopril.  In March 2009, the Veteran's hypertension was noted to be improved on Lisinopril, with three blood pressure readings, each with diastolic pressure less than 100 and systolic pressure less than 160.  See February 2009 and March 2009 Dr. J.M. private treatment records.

Again, the post-service treatment records show that the Veteran did not take medication for approximately two years following the service retirement examination.  The blood pressure readings for the January 2008 VA examination and the subsequent private treatment records before February 2009 show that his hypertension did not manifest with a history of diastolic blood pressure predominantly 100 or more.  Indeed, there were over 9 readings in January 2008 and 3 readings in the private treatment records showing that he had diastolic pressure less than 100 before he was prescribed Lisinopril in February 2009 when he had two readings of diastolic pressure of 100 or more.  

The Veteran has also not been shown to have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more for the time period during the appeal that he has been prescribed medication for his current hypertension.  See Dr. J.M. private treatment records from March 2009 to August 2009 (hypertension improved and controlled on medication), April 2010 (Veteran noted to be non-compliant with medication; not had medication for some time and had not been in the office for eight months, but blood pressure reading remained below levels required for a compensable evaluation), August 2012, and August 2014; February 2013 and August 2016 VA examination reports; August 2014 Patient First private treatment record.

Based on the foregoing, the Board finds that the Veteran has not been shown to have a history of diastolic pressure predominantly 100 or more prior to the current diagnosis of hypertension and corresponding requirement for continuous blood pressure medication.  Nor has he been shown to have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more throughout the appeal period.  The Board has considered the Veteran's contentions as to the potential severity of his hypertension if he was not taking medication, but finds that this is not a basis for an increased evaluation.  The plain language of Diagnostic Code 7101 contemplates the effects of medication.  See McCarroll v. McDonald, 28 Vet. App. 267, 271, 273 (2016).

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for asthma prior to November 13, 2015, is denied.

Entitlement to an initial evaluation in excess of 30 percent for asthma on or after November 13, 2015, is denied.

Entitlement to an initial compensable evaluation for hypertension is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

The Veteran was provided a VA examination for his right knee and left shoulder disabilities in August 2016 in response to the Board's prior remand; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the August 2016 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee patellofemoral syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in January 2008 and February 2013.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder acromioclavicular joint osteoarthritis with subacromial/subdeltoid bursitis (previously evaluated as status post left shoulder arthroscopic surgery with scars).  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right shoulder in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should state whether there is any ankylosis; malunion, recurrent dislocation, fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus; or, any impairment of the clavicle or scapula.  

The examiner should also identify and describe the surgical scars related to the Veteran's left shoulder disability and any neurological impairment and provide the findings necessary under the rating criteria.  See, e.g., November 2015 Bd. Hrg. Tr. at 21-22 (Veteran testified that he had tingling in his arm and hand and lost grip in his hand on use of his shoulder).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in January 2008 and February 2013.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


